Matter of Lavallee (2015 NY Slip Op 06821)





Matter of Lavallee


2015 NY Slip Op 06821


Decided on September 16, 2015


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
JOSEPH J. MALTESE, JJ.


2015-03446

[*1]In the Matter of Raymond G. Lavallee, an attorney and counselor-at-law. Grievance Committee for the Tenth Judicial District, petitioner; Raymond G. Lavallee, respondent. (Attorney Registration No. 1120914)

MOTION by the Grievance Committee for the Tenth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his conviction of a felony. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 24, 1960.

Mitchell T. Borkowsky, Hauppauge, N.Y. (Michael Fuchs of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On February 27, 2015, the respondent pleaded guilty before the Honorable Daniel Fitzgerald, of the Supreme Court, New York County, to conspiracy in the fourth degree, a class E felony, in violation of Penal Law § 105.10. The respondent has not yet been sentenced.
The Grievance Committee for the Tenth Judicial District now moves to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) based upon his felony conviction. The respondent has neither opposed the Grievance Committee's motion nor submitted any papers in response, although the motion was served upon him.
By virtue of his felony conviction of conspiracy in the fourth degree, a class E felony, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90(4)(a), and was automatically disbarred on February 27, 2015. Accordingly, the Grievance Committee's motion to strike the respondent's name from the roll of attorneys and counselors-at-law is granted to reflect the respondent's automatic disbarment as of February 27, 2015.
ENG, P.J., MASTRO, RIVERA, DILLON and MALTESE, JJ., concur.
ORDERED that the petitioner's motion is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Raymond G. Lavallee, is disbarred, effective February 27, 2015, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Raymond G. Lavallee, shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR [*2]691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Raymond G. Lavallee, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
ORDERED that if the respondent, Raymond G. Lavallee, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court